Citation Nr: 0101475	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-15 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.  

2.  Entitlement to an increased rating for the service-
connected residuals of a left hand injury with amputation of 
middle finger and laceration of digital nerve of the ring 
finger with unfavorable ankylosis (minor hand), currently 
evaluated as 20 percent disabling.  

3.  The propriety of the initial 10 percent rating for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from February 1964 to 
June 1964 and from August 1964 to February 1970.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in April 1999.  

In light of the distinction noted by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court"), in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Board has recharacterized the issue 
regarding PTSD as involving the propriety of the initial 
rating assigned.  

(The claims for increase will be addressed in the REMAND 
portion of this document.)  



FINDING OF FACT

New evidence, which bears directly and substantially on the 
veteran's claim of service connection for bilateral hearing 
loss, and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim, has 
been presented since the RO decision of April 1974.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5107, 5108, 7104, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In April 1974, the RO denied the veteran's claim of service 
connection for an ear condition.  The veteran was notified of 
this decision by way of a May 1974 statement, but he did not 
appeal with regard to this issue.  As such, the April 1974 RO 
decision is final, and will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2000).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Furthermore, for the purpose of determining whether a case 
should be reopened, the credibility of any factual statements 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The evidence received since the April 1974 RO denial of 
service connection for an ear condition includes the report 
of a June 1990 Agent Orange examination that indicated the 
veteran had slightly scarred eardrums and abnormal audiograms 
with a history of otitis as a child as well as mastoid 
surgery.  

It also includes an August 1991 VA outpatient treatment 
record indicating treatment for complaints of constant 
ringing in both ears since 1968.  

In addition, the new evidence includes statements from the 
veteran indicating that he had a hearing loss due to noise 
from an inservice explosion while in Vietnam (December 1998); 
that hearing loss due to the inservice explosion has gotten 
worse (April 1999); that he was told that he had holes in his 
eardrums (May 1999); and that an audiologist performing a 
June 2000 hearing test at the VA facility in Beckley, WV, 
reported that he had hearing loss due to loud noise such as 
the explosion which he endured in Vietnam that ruptured both 
eardrums (received July 2000).  

Upon review of the file, including these medical records 
regarding treatment for ear problems and the ongoing 
assertions and argument from the veteran, the Board finds 
that the additional evidence of record is new.  As noted 
above, the credibility of the testimony of the veteran must 
be presumed for purposes of determining whether the claim is 
reopened.  See Justus, Id.  

Thus, the Board finds that the new evidence is relevant to 
each of the veteran's claim and is instrumental in ensuring a 
complete evidentiary record for evaluation of these claims.  
See Hodge, supra.  

In other words, the new evidence submitted is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  See 38 C.F.R. § 3.156(a).  

As new and material evidence has been submitted, the claim of 
service connection for bilateral hearing loss is reopened for 
the purpose of de novo review of the entire record.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

Since the veteran has submitted new and material evidence to 
reopen the claim of service connection for hearing loss, he 
must present evidence to support this claim.  

The Board points out that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Thus, the veteran's claim for service connection for 
bilateral hearing loss must be remanded for appropriate 
development, as discussed hereinbelow.  The specific 
requirements regarding such notification and duty to assist 
are set forth in the newly amended provisions.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Turning to the veteran's claims for higher ratings for his 
service-connected residuals of a left hand injury and his 
service-connected PTSD, the Board finds that, for the reasons 
explained below, new examinations will also be needed in 
order to properly evaluate the severity of each of these 
disabilities.

The service-connected residuals of a left (minor) hand injury 
presently include amputation of the middle finger and 
laceration of the digital nerve of the ring finger with 
unfavorable ankylosis.  The disability due to these residuals 
is currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.71, Diagnostic Code (DC) 5149.  Under this 
provision, a 20 percent disability rating is for application 
when there is amputation of the middle and ring fingers on 
the minor hand.  

While this rating provision contemplates symptoms involving 
the middle and ring fingers, the Board finds that it may not 
be sufficient to address all of the symptoms of the service-
connected residuals of a left hand injury.  In addition to 
problems with the middle and ring fingers, the veteran has 
recently asserted that the disability due to his service-
connected left hand disorder involves tendons in the left 
wrist, swelling of that hand, and problems with both the 
index and little fingers.  See the recent outpatient 
treatment records, the July 1999 VA Form 9, and the statement 
received from the veteran in July 2000.  In this regard, the 
Board also finds it noteworthy that limitation of motion of 
the left index finger was shown on the veteran's December 
1998 VA examination report.  Furthermore, the veteran 
reported on his VA Form 9 that his service-connected left 
hand disorder had increased in severity.  For these reasons, 
the RO should schedule the veteran for a new examination to 
determine the current severity of his service-connected left 
hand disorder.  

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1998).

With regard to the service-connected PTSD, the Board notes 
that the veteran's current 10 percent evaluation was assigned 
following his last VA examination in December 1998.  At that 
time the examiner described the veteran's PTSD as mild and 
indicated that his current level of adaptive functioning 
appeared to be 60-65 on the GAF (Global Assessment of 
Functioning) scale.  Since the 1998 VA examination, the 
veteran has asserted that his PSTD is more severe.   In 
support of this contention, he has submitted records of 
medical treatment for PTSD at the Vet Center dating from 
January 1995 to June 1999.  

Accompanying these records was an October 1999 letter from a 
medical social worker at the Vet Center who described the 
veteran's PTSD as chronic and severe with symptoms including 
flashbacks, continuos anxiety, depression, delusions, poor 
impulse control, intrusive thoughts and spatial 
disorientation which results in a dissociative state.  In 
light of the records showing the possibility of an increase 
in the severity of the veteran's PTSD, a new examination is 
warranted.

Prior to having the veteran undergo any of VA examinations, 
however, the RO should obtain and associate with the claims 
folder any other pertinent outstanding medical records.  As 
records of ongoing treatment may contain diagnostic studies 
or clinical findings that may be relevant to the disposition 
of these claims, any such records should be obtained and 
added to the claims file to be reviewed by the VA physician 
in conjunction with the scheduled examinations.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claim for 
service connection, for bilateral hearing 
loss and for increased ratings for the 
service-connected residuals of a left 
hand injury and PTSD.  The veteran should 
also be requested to submit the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have rendered him 
medical attention for symptoms of each of 
the conditions identified in the issues 
on appeal.  When the veteran responds, 
and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  The RO 
also should undertake to obtain any 
pertinent records referable to all 
treatment received by the veteran in VA 
facilities relating to hearing loss, 
PTSD, and problems with the left hand and 
wrist which are not yet on file.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO should schedule the veteran 
for an examination in order to determine 
the nature and likely etiology of the 
claimed hearing loss.   It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  Based on 
his/her review of the case, the examiner 
provide a medical opinion as to the 
likelihood that the veteran has current 
hearing disability due to disease or 
injury that was incurred in or aggravated 
by service.  All examination findings and 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report.  

3.  The RO should then schedule the 
veteran for examination to determine the 
severity of all of the symptoms of his 
service-connected residuals of a left 
hand injury. All indicated tests, 
including X-ray studies, must be 
conducted.  A complete rationale for any 
opinion expressed must be provided.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
studies, and the examiner's report should 
reflect consideration of the pertinent 
medical history.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings referable to the service-
connected disability.  Additionally, the 
examiner should comment on the presence 
of any arthritis.  Furthermore, the 
examiner should indicate the degree to 
which the veteran's service-connected 
disorder has resulted in objective 
evidence of functional loss due to pain- 
including at times when his symptoms are 
purportedly most noticeable, such as 
during prolonged use or during flare-ups.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  The examiner should also be 
requested to determine whether, and to 
what extent, the involved joints exhibit 
weakened movement, excess fatigability, 
incoordination, subluxation or 
instability.  To the extent possible, 
functional loss attributable to any of 
the above should be expressed in terms of 
additional degrees of loss of motion.  
All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report.  

4.  The RO should then schedule the 
veteran for a VA examination to determine 
the severity of his service-connected 
PTSD.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner is requested to use a 
multiaxial assessment, to assign a GAF 
score, explain what the assigned score 
represents, and to reconcile that score 
with earlier GAF scores.  Where possible, 
the examiner should provide medical 
findings in terms consistent with the 
current criteria for rating psychiatric 
disorders.  Moreover, the psychiatrist 
should offer an opinion as to the 
veteran's ability to obtain and maintain 
employment.  A complete rationale for 
each opinion expressed must be provided.  
The report of the examination should be 
associated with the veteran's claims 
folder.

5.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO must ensure in this regard that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  No inference should be drawn 
regarding the final disposition of the claims as a result 
of this action.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



